i




HonorableVera V. Fogg
Countydtt6rney
HerdsmanCounty
'@enah, Texas

Deer Madam:                          OpinionNo. O-5552
                                     Rer. Effectivedate of the in-
                                     creese~fnthe schooltax rate
                                     es euthbrizedunder Rouse Bill
                                     800, 49th Legislature.

           Yourletterof SeRtrnnber25, 1945, requestingan opinionfrom
this department,reeds es follows:

                   "At the requestof the local tax assessor-
              oolleotor,I am suhnlttingthe followingquestions
              for your ruling:

                   "When may the raise in sohooltax bsomne ef-
              feotive,after it has been authorizedby vote as
              set out in House Bill No. 800, passed by the 49th
              Legislature?

                   "As you of cburse'know,all tax rolls are now
              preparedind colb otionof taxes on them will begin
              Ootober1. It oooursto me that it muld not bs
              possibleto ass868 and collectan additionaltax for
              the ourrentyear, but I shouldlike your opinionupon
              this.
                   "If it is lnombsxt upon the tax assessorand
              oolleotorto asssss an idd~itionaltax for schoolpur-
              poses inmediatelyafter the vote authorizingthe raise
              in rate, naturallyit will take time~topreparethe
              supplementalrolls.' Ih the meantime,mellytaxpayers
              will'havepaid their taxes fdr the currenttaxable
              year, and the usual tax receiptshows paymentin full.

                   "Under these oiroumstanoes, couldthe tax col-
              lector oolleotthe additionaltax for the ourrent
              year based upon the raise authorizedby the above
              act df the Legislature?Would the taxpayerhave any
              reootirse, should'hedeoide an additionaltax for the
              ourrentyear was unfeir,in that he had theretofore
                                                                ..




Hon. Vera V. Fogg, page 2 (O-6852)



            paid whet he thoughtwas all his tax bill for the
            currentyear?

                 "Ia the event this additionaltax oan bs
            essessedand oolleotedfor the currenttaxableyear,
            who will furnishthe forms sad reoeipts,usually
            seat to the tax molleotorby the State?

                 'Ya den readilysee the exteat of the boafus-
            ion whioh would result~fromtryingto assess sad col-
            lect en additionaltax,even though the bill bsosme
            effectiveJune 4, and electionshave been held in
            some sohooldistriotseuthoriziagthe raise in rate
            forthe ourrentyear. However,I can find very little
            law to substantiatethis idea, so we shall bs grete-
            ful for your easwerto these questionset your eer-
            liest 0onvenieaoe.s

             House Bill SO0 is oodifiedin Vernon'sAnnotstedCivil Statutes
es Artiole 2784e. We here quote the portionof House Bill 800 pertinentto
this inquiryes follews:

                 "The oommlssioners'oourt
                                        for the commonschool
            distriotsin its county,and the dist5dotschool
            trusteesfor the independentsohooldistrictsinoor-
            poratedfor schoolpurposes only;shell have power
            to levy sad causeto be oollsoted,the annualtaxes
            sad to issue the~boadsherein authorised,subjeotto
            the followingprovisions:

                 "1. In oommonsohooldistricts,for the furth-
            er mniatenaaoeof publio free sohoolssad.theerection
            sad~equIpPeat of schoolbuildingstherein,a special
            tax; and ia independentdistriotsfor the meinteaanoe
            of'sohodlstherein,aa ad valorem tax not to exoeed
            #I..60on.the#lo0 valuationof tnxeblepropertyof the
            distrlet.

                 “2.   In eommoa sohoolaad.ladepsndeat
                                                     districts,
            for the purohase,oonsfruotion,
                                         repair or equipneat
            of'pu%liofree sohoolbuildingswithin the limitsof
            suoh dlstrletsand the purohaseof the neoessarysites
            therefor,a tax not to exbeed 60# on the #LOO valua-
            tion, suoh tax to be for the paymentof the eurrent
            intereston sad providea slakingfund suffioieatto
            pay the principalof bonds whioh said distriotsere
            empoweredto issue for suoh purposes.

                  “3.  The susouatof maiateneaoetax, togetherwith
             the'smountof bondinxof rw district,shellnever ex-
             oeed $l.SO on the ho0 valuationof taxable property8
             sad lf the rate of bondtix,togetherwith the rate of
    .




Hon. Vera V. Fogg, Page 3 (O-6852)



            maiateaeaoetnx voted ia the ~distriatshnll lt eng
            time exceed$1.50 on the.#lOOrnluntioa,such bond
            tax shall opalrteto reduoe the maintsa&oe tax to
            thi differenoebstweeathe rate of the bond&x end
            al.50.

                  -4. Do’tu shall he levied,oolleoted,ebrogat-
            ed; diminishedor iaorenEed,nad no bonds &all be
            insuedhereunderuntil such notion has been nuthorired
            b y l majorityof the votes onst nt na elestioaheld ia
            the distriotfor such purpoesc~, nt which none but prop-
            erty taxpayingqualifiedvoters of suoh districtsbll
            be entitledto vote.”

            The fomer lnw (Artiole2794, RevisedStatutes)was in sub-
lrtaatielly
          ths *we laaguae’sxoeptthat the tax’oeilingia Sections1 and
? respeotively,wns&at   11.00 instendof #l.SO.

             It mill be noted that the lnw gives the power of levyingthe
tnx to the commissionerr’ oourtor the rchooltrusteesrespeotivelyand
thet’thevote of the people referredto in Bootion 4 merely nuthorisesthe
levy, but Is not *he levy itrelfo

             The &mmibsioa of’A psals”hbld.iaYorktonaIadependbntSohool
Districtv. Mflerlmch, 12 6-W. P26) 130, opinionby Judge Speer,that P
vote of the psople l
                   uthoriaiagthe tnx 10vy ia questionwe not effsotive
to imposen tax until the sohoplboard nofuallyordsrsd,fhelsvy of the tax.
   . ,..      Sea al80 Geffertv. Yorktowakrdependeat6ohoolDistriot,290
8.11. 1053, by the Cusm&ssioaof Appeals, wherafaJudge Spser held that where
no valid lsvy orderwa# made by the sohoolbonrd, the fax couldnot bs en-
foroed.
             It would be the duty of the assensor-oollsofor thereforeto
neseas propertyia 0-a     nohooldistriofrviaiooordsaoewith the order of
the scamissioaers’ sourtlmiag the tnx: nad in nay independentsohool
distrista,for mhioh he ir requirsdto reader service,he shouldadhere to
the’rnte’rbt for-thinthe levy by’the’boardof,trurtseaof the distriot.
Siaoe’tb nssrisor-bolleotor  of your wunty ha6 llreedy preparedhis tax
rolla;Ve sssumethnt +e oommlssionerr~    sourt sad the boards of any inde-
peadsatnshooldintriosiavolvadb+ made thrii aanucrl      lwies for this
venr and so.oertifledto the’nenrssor-oolleotor.   If this be true, no
idditioaaltu may bs lsvlrd.
           ‘.. ~n’oliver v.’ Cermier, 39 Tax. 396, the rohool borrd lsviedn
tax of one-halfof one peroeat. Thir bonrd waa removedfrom offioemd P
new bonrd duringthe *NW yenr lwled the legalmuimm~~ of one psroent.
The SupraseCourt, speskiagthroughJudge Welker, said:
Hon. Vera V. Fogg, Page 4 (O-6652)


                  M think the first levy was legal,but that
             the second,bDerdof directorshad no such power es
            would enablethan to set rside the former levy,
            under which the tax ought to have bsea,oollected.
             The Legisleturevested.iathe sohooldirectorse
             discretionary power to levy suoh tex as in their
             judgmentthe public necessitiesrequired. This dis-
            .orstionlhea once exercisedin fixing the amount
             of tax to be levied for epy one:yeernas ~exhausted,
             end the second boerd,of'direotors could not rwise
             end ~setesidethe discretioawy ection,ofthe former
             board."
                                             .~
            Accordingly,since the governmental   'agenciesin,questionere
without power to levy en edditioasltax this year, it is not necessaryto
ensweryour remainingquestions.

             As previouslystated,we are esswning for the purposes of this
opinionthat valid lwies have been mede by all govermnentelagenciesinvol-,
ved prior to preparationof the tax rolls. Eb cell your etteationto the
feat, howwer, that if e levy has not beenmade for this yenr, the question
of P double lwy would not be involved. The commissioners'  court for the
common schooldistriots,or the schoolboerd in en independentschool dis-
trict, couldin such cesemake an original'ibvy  for the iaareesedrate euth-
orired by statuteend a vote of the people.

             In the cnse of Cedeaev. State, 165 5.X   367, errorrefused,
Judge Fly stated:

                  "All propertyowned on,the first dsy of Januaryis
             subjectto nay tex euthorisedby law! whether suohtexes
             hevs'heenauthorizedtheretoforeor may be authorized
             duringthe year, end oen be lwied by the body given the
             power +a levy et any time during the year. laws nsmiag
             the time for t&s levy of taxesare merely direotory,end
             legal taxes cea bs leviedwheneverthe neoessityarises.

            'To the ssme effect,see Pyote IndependentSchool~Distriot
                                                                   v.
Dyer; 34 5.111.                      Appeals),end Blewettv; Ri&ardson
              (26) 576 (Ccusmission‘of
IndependentSchoolDistrict,240 6.K 529 (Commissionof Appeals).
                                                      Very truly yours

                                               ATTOFNRYGEBERALOFTEEAS

JAScdb:egw                                     By /s/J! Arthur
                                                          ~. Saadlin
m.OCT       28, 1945                                    J~.A&h&Sendlia
/s/GRCVER SELLERS                 AFPROVED                     Assistant
ATTORNEYGR?EF&L OF TExhS      OpinionCommittee
                                 By B VIB
                                Chairman